Citation Nr: 1533021	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-08 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for a right knee disability, status post medial and lateral meniscectomy, in excess of 30 percent for the period from October 1, 2010 to February 17, 2012, in excess of 60 percent for the period from April 1, 2013 to December 19, 2013, and in excess of 30 percent for 
the period from December 19, 2013.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen service connection for left knee patellar enthesopathy.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted an increased rating of 20 percent for the service-connected right knee disability, effective March 17, 2009.  Although this appeal originated from the March 2009 rating decision, the right knee disability rating has been adjusted in a series of additional rating decisions, resulting in the staged ratings presented on the title page.

Temporary ratings of 100 percent for the right knee disability were assigned in rating decisions from February 2009, October 2011, and January 2014 that covered the rating periods from October 6, 2008 to October 1, 2010, and from February 17, 2012 to April 1, 2013.  As these temporary 100 percent ratings have not resulted in a full grant of the benefit sought on appeal for the entire rating period, the issues of increased ratings for the periods from October 1, 2010 to February 17, 2012, from April 1, 2013 to December 19, 2013, and from December 19, 2013 remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a lumbar spine disorder and whether new and material evidence has been received to reopen service connection for left knee patellar enthesopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the rating period from October 1, 2010 to February 17, 2012, the right knee disability manifested symptoms and impairment including flexion limited to 90 degrees, extension limited to 15 degrees, constant dull pain and intermittent shooting pain managed by daily use of prescription medication, use of a cane for walking, and pain resulting in functional impairment when lifting, moving up and down off equipment, getting in crawl spaces, and ascending or descending stairs.

2.  For the rating period from April 1, 2013 to December 19, 2013, the Veteran was more than one year removed from total right knee arthroplasty, and was in receipt of the maximum 60 percent disability rating for knee replacement (prosthesis) more than one year after knee replacement surgery.

3.  For the rating period from December 19, 2013, the right knee disability has manifested symptoms and impairment including flexion limited to 90 degrees, extension limited to 15 degrees, non-regular use of a cane, limited ability to stand for prolonged periods, and flare-ups of right knee pain that do not result in loss of function, fatigability, or weakness.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the rating period from October 1, 2010 to February 17, 2012, the criteria for an increased disability rating of 60 percent, but no higher, for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

2.  For the rating period from April 1, 2013 to December 19, 2013, the criteria for an increased rating in excess of 60 percent for a right knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).
3.  For the rating period from December 19, 2013, the criteria for an increased rating in excess of 30 percent for a right knee disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the November 2008 notice letter sent prior to the March 2009 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination reports, and the Veteran's lay statements.

VA also provided the Veteran with knee examinations in November 2008, July 2010, November 2011, May 2013, and December 2013.  In each instance, the VA examiner received a medical history and report of past and present symptomatology from the Veteran, physically examined the right knee, and reported findings pertinent to the rating criteria.  For these reasons, the Board finds that the November 2008, July 2010, November 2011, May 2013, and December 2013 VA examinations include all relevant findings and medical opinions needed to fairly evaluate the appeal and are, therefore, adequate for deciding the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

As the Veteran underwent right knee debridement and chondroplasty (a total knee replacement operation) on October 6, 2008, the service-connected right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, for the entire increased rating period from October 1, 2010.  Under Diagnostic Code 5055, a 30 percent rating is warranted for prosthetic replacement of a knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, as rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  A 60 percent rating is warranted for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for one year following implantation of prosthesis.  Id.

Diagnostic Code 5256 provides disability ratings for ankylosis of the knee.  A 
30 percent disability rating is assigned for favorable ankylosis at an angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating, while ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  A 60 percent disability rating is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  Id.

Knee disabilities manifesting limitation of leg extension are rated with Diagnostic Code 5261.  Under Diagnostic Code 5261, a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

Impairment of tibia and fibula may be rated under Diagnostic Code 5262.  A 30 percent disability rating may be assigned for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, or required use of a brace.  Id.
 
For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 



Increased Rating for Right Knee Disability 

Rating Period from October 1, 2010 to February 17, 2012

For the rating period from October 1, 2010 to February 17, 2012, the Veteran's right knee disability has been rated at 30 percent based on the minimum compensable rating for a knee disability following knee replacement surgery.  See October 2011 rating decision.  The Veteran contends that a rating in excess of 30 percent is warranted due to pain and functional impairments including the inability to ride a bicycle, the inability to walk up or down stairs, and the need to use a cane.  See July 2009 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that, for the period from October 1, 2010 to February 17, 2012, the right knee disability manifested symptoms and impairment including flexion limited to 90 degrees, extension limited to 15 degrees, constant dull pain, and intermittent shooting pain managed by daily use of prescription medication, use of a cane for walking, and pain resulting in functional impairment when lifting, moving up and down off equipment, getting in crawl spaces, and ascending or descending stairs.  Although slightly before the rating period that began in October 2010, VA examined the right knee in July 2010.  See Hart, 21 Vet. App. 505.  During the examination, the July 2010 VA examiner observed a mild limp and decreased stride length secondary to flexion contracture.  Other symptoms included antalgic gait, deformity, giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no indication of instability, crepitation, locking, effusion, dislocation, arthritis, or flare-ups of joint disease.  The Veteran was taking daily medication for right knee pain.  

The July 2010 VA examination report includes discrepancies regarding range of motion.  The VA examiner recorded right knee range of motion as 10 to 85 degrees in the "Comments" section, but as 0 to 105 degrees in the "Range of Motion Summary."  Objective evidence of painful motion was noted on active motion and after repetitive motion, but any additional measure of limitation based on pain was not listed.  After comparison of the "Comments" section to a private treatment record from March 2010, the Board finds that the "Comments" section includes the same text, verbatim, as the previously recorded March 2010 private treatment record; therefore, the Board finds that range of motion of the right knee at the July 2010 VA examination was 0 to 105 degrees.  See March 2010 Dr. D.R. letter.  In this context, the Board notes that even the more favorable range of motion of 10 to 85 degrees does not result in an increased disability rating in excess of 30 percent under the relevant rating criteria.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5260, 5261.

VA examined the right knee again in November 2011.  The Veteran reported constant pain as a dull ache, rated as 7 out of 10, and intermittent shooting pain, rated as 10 out of 10.  The Veteran also reported using Hydrocodone, over-the-counter rubs, and Lidocaine patches to treat the pain.  See also VA treatment records December 2010-February 2012 (documenting prescription to Hydrocodone for chronic pain management).  Range of motion was listed as 15 to 90 degrees without objective evidence of painful motion or additional limitation after repetition.  Muscle strength was recorded as normal, and no instability was noted.  The examination report shows that the Veteran used a cane for walking.  The VA examiner noted that the Veteran reported quitting his job as a forklift/material handler because of knee pain and resulting functional impairment when moving up and down off equipment, getting in crawl spaces, and lifting.  See also November 2011 VA Form 21-4138 (asserting inability to work due to back pain).  Separately, VA treatment records reflect that the Veteran reported that chronic knee pain was affecting mental health.  See March 29, 2011 VA treatment record.  

In sum, for the period from October 1, 2010 to February 17, 2012, the Veteran's right knee disability manifested symptoms and impairment including constant dull pain, intermittent shooting pain managed by daily use of prescription medication, use of a cane for walking, and pain resulting in functional impairment when lifting, moving up and down off equipment, getting in crawl spaces, and ascending or descending stairs.  During this same period, there is no evidence of weakness, and the Veteran's subjective reports of pain during VA treatment do not suggest chronic severe pain in the right knee.  See VA treatment records for October 27, 2011; February 7, 2012 (rating knee pain as 0 on a 10-point scale).  Nevertheless, the evidence demonstrates daily use of prescription pain medication, constant dull pain and intermittent shooting pain, and reduced ability to perform physical activities at work due to right knee pain.  

For these reasons, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period from October 1, 2010 to February 17, 2012, the right knee disability symptoms more nearly approximated chronic severe painful motion in the affected extremity, as is required for a higher evaluation of 60 percent under Diagnostic Code 5055.  38 C.F.R. §§ 4.3, 4.7.  As the one-year period following knee replacement surgery expired in September 2010, the Board further finds that a higher 100 percent rating under Diagnostic Code 5055 is not warranted for the period from October 1, 2010 to February 17, 2012.  

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, the other Diagnostic Codes pertaining to the knee and leg do not provide for ratings in excess of 60 percent and, thus, would not afford the Veteran a higher rating regardless of severity.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259-63 (2014).  As to the evidence of flexion limited to 90 degrees and extension limited to 15 degrees, this limitation of motion would result in a noncompensable rating for flexion, and a 20 percent rating for extension, which, if assigned as separate ratings in lieu of the single rating for a prosthetic implant, do not combine to exceed the current 60 percent disability rating.  See id.

The evidence also shows no instability of the right knee joint noted on examination, and no specific lay evidence of recurrent subluxation or lateral instability, to warrant a separate compensable rating for instability or subluxation of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  For these reasons, the Board finds that, for the period from October 1, 2010 to February 17, 2012, a preponderance of the evidence is against an increased rating in excess of 60 percent for the right knee disability.  38 C.F.R. §§ 4.3, 4.7. 




Rating Period from April 1, 2013 to December 19, 2013

For the rating period from April 1, 2013 to December 19, 2013, the right knee disability has been rated at 60 percent based on post-prosthetic knee replacement with chronic residuals of severe pain.  See January 2014 rating decision.  The Veteran contends that a rating in excess of 60 percent is warranted due to pain and functional impairments including the inability to ride a bicycle, the inability to walk up or down stairs, and the need to use a cane.  See July 2009 VA Form 9.

After a review of all the evidence, the Board finds that, during the rating period from April 1, 2013 to December 19, 2013, the Veteran was more than one year removed from right knee replacement surgery, and was in receipt of the maximum 60 percent disability rating for knee replacement (prosthesis) more than one year after knee replacement surgery.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran underwent a second right knee replacement operation, an arthroplasty, on February 17, 2012.  The one year period following the right knee arthroplasty ended on February 17, 2013.  The maximum 60 percent disability rating recognizes chronic residuals consisting of severe painful motion, thus encompassing the right knee disability symptoms, including painful motion, for the rating period from April 1, 2013 to December 19, 2013.  Id.  For these reasons, the Board finds that, for the rating period from April 1, 2013 to December 19, 2013, an increased rating in excess of 60 percent based on knee replacement surgery residuals is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5055. 

VA examined the right knee in May 2013, which included right knee range of motions measurements including flexion to 80 degrees and extension to 20 degrees.   Similar to the analysis above, this limitation of motion would result in a noncompensable rating for flexion, and a 20 percent rating for extension, which, if assigned as separate ratings in lieu of the single rating for a prosthetic implant, do not combine to exceed the current 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-61.

As analyzed above, the other Diagnostic Codes pertaining to the knee and leg do not provide for ratings in excess of 60 percent and, thus, would not afford the Veteran a higher rating regardless of severity.  See 38 C.F.R. §§ 5256, 5259-63.  Moreover, the evidence shows no instability of the right knee joint noted on examination, and no specific lay evidence of recurrent subluxation or lateral instability, to warrant a separate compensable rating for instability or subluxation of the right knee.  See 38 C.F.R. § 5257.  For these reasons, the Board finds that, for the period from April 1, 2013 to December 19, 2013, a preponderance of the evidence is against an increased rating in excess of 60 percent for the right knee disability.  38 C.F.R. §§ 4.3, 4.7.

Rating Period from December 19, 2013

For the rating period from December 19, 2013, the right knee disability has been rated at 30 percent based on the minimum rating following post-prosthetic knee replacement.  See January 2014 rating decision.  The Veteran contends that a rating in excess of 30 percent is warranted due to pain and functional impairments including the inability to ride a bicycle, the inability to walk up or down stairs, and the need to use a cane.  See July 2009 VA Form 9.

On review of all the evidence, lay and medical, the Board finds that, for the rating period from December 19, 2013, the right knee disability has manifested symptoms and impairment including flexion limited to 90 degrees, extension limited to 15 degrees, non-regular use of a cane, limited ability to stand for prolonged periods, and flare-ups of right knee pain that do not result in loss of function, fatigability, or weakness.  VA examined the right knee in December 2013.  The Veteran reported daily flare-ups of right knee pain, described as a stabbing sensation.  The VA examiner noted that the Veteran "did not report a loss of function, fatigability or weakness during flare-ups; nor did he demonstrate any subjective or objective signs of pain, reduced range of motion, fatigue, weakness, incoordination or decrease in function with the DeLuca measurements."  The Veteran was observed using a cane for walking, but the examination report indicates that the cane was not used as a normal mode of locomotion.  Range of motion was recorded as 15 to 90 degrees, without objective evidence of painful motion or additional limitation after three repetitions.  The only functional loss listed by the VA examiner was less movement than normal in the right knee.  There was no instability or patellar subluxation or dislocation noted.  The examiner stated that "because of the partial pseudoankylosis of the right knee joint, prolonged standing would be limited due to discomfort."  

Separately, the Veteran reported right knee pain as 0 out of 10 during VA treatment on January 7, 2014.  Review of VA treatment records also shows active prescription for daily-use pain management medication.

In sum, the evidence demonstrates right knee disability symptoms and impairment including flexion limited to 90 degrees, extension limited to 15 degrees, non-regular use of a cane, limited ability to stand for prolonged periods, and flare-ups of right knee pain that do not result in loss of function, fatigability, or weakness.  Unlike previous rating periods, the evidence does not demonstrate constant pain, regular use of a cane for walking, or functional impact on work beyond difficulty with prolonged standing.  For these reasons, the Board finds that, for the period from December 19, 2013, the right knee disability symptoms do not more nearly approximate severe painful motion or weakness in the right knee as is required for an increased rating in excess of 30 percent under Diagnostic Code 5055.  38 C.F.R. §§ 4.3, 4.7.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, neither the lay nor the medical evidence reflects unfavorable ankylosis with flexion between 10 and 20 degrees or more; or extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262. The Board notes that the other Diagnostic Codes pertaining to the knee and leg do not provide for ratings in excess of 30 percent and, thus, would not afford the Veteran a higher rating regardless of severity.  See 38 C.F.R. §§ 5256, 5259, 5260, 5263.  The evidence shows no instability of the right knee joint noted on examination, and no specific lay evidence of recurrent subluxation or lateral instability, to warrant a separate compensable rating for instability or subluxation of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As to the limitation of right knee motion, limitation of right knee flexion to 90 degrees and extension to 15 degrees would result in respective noncompensable and 20 percent disability ratings under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  As such, separate ratings for limitation of knee flexion and extension would not exceed the currently assigned 30 percent disability rating under Diagnostic Code 5055, which is the minimum rating allowed following a knee replacement.  Id.

For these reasons, the Board finds that, for the period from December 19, 2013, a preponderance of the evidence is against an increased rating in excess of 30 percent for the right knee disability.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.
Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the right knee disability.  Over the course of the entire rating period from October 1, 2010, the right knee disability has been status-post total knee replacement and has, at various times, manifested symptoms and impairment including pain resulting in limitation of motion, constant dull pain and intermittent shooting pain managed by daily use of prescription medication, use of a cane for walking, difficulty lifting, moving up and down off equipment, getting in crawl spaces, and lifting.  The schedular rating criteria specifically provide ratings for status-post total knee replacement.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. 
§§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202 . Therefore, because the schedular rating criteria are adequate to rate the service-connected right knee disability, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted based on the right knee symptoms and impairment.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are two post-operative scars on the right knee.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee disability, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board acknowledges that the issue of TDIU was explicitly raised by the Veteran and was adjudicated by the RO in a June 2013 rating decision.  See also July 2012 VA Form 21-4138 (filing a formal claim for TDIU).  Given the contemporaneous claim and subsequent adjudication of the TDIU issue, which has not been appealed, the Board finds that the issue has been expressly raised and any inferred TDIU claim is inapplicable in this case.


ORDER

An increased rating of 60 percent for a right knee disability, status post medial and lateral meniscectomy, but no higher, for the rating period from October 1, 2010 to February 17, 2012, is granted; a disability rating in excess of 60 percent for the rating period from April 1, 2013 to December 19, 2013, is denied; a disability rating in excess of 30 percent for the rating period from December 19, 2013, is denied.



	(CONTINUED ON NEXT PAGE)






REMAND

Service Connection for a Lumbar Spine Disorder
and
Reopening of Service Connection for Left Knee Patellar Enthesopathy

In January 2014, the RO denied claims for service connection for a lumbar spine disorder (mild degenerative changes of the lumbar spine) and to reopen service connection for left knee patellar enthesopathy.  See Dorland's Illustrated Medical Dictionary 627 (32d ed. 2012) (defining "enthesopathy" as a disorder of the muscular or tendinous attachment to the bone).  The Veteran submitted a timely notice of disagreement in January 2014; however, the RO has not yet had the opportunity to provide a statement of the case on these issues.

Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, the Board must remand the issues of service connection for a lumbar spine disorder and whether new and material evidence has been received to reopen service connection for left knee patellar enthesopathy for further procedural action.

Accordingly, the issues of service connection for a lumbar spine disorder and whether new and material evidence has been received to reopen service connection for left knee patellar enthesopathy are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for a lumbar spine disorder and reopening service connection for left knee patellar enthesopathy.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


